Citation Nr: 1023011	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  04-44 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from February 1974 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board in October 
2008, when the issue remaining on appeal was remanded for 
additional development.

The Veteran testified at a Travel Board hearing in December 
2005.  In March 2006, the Veteran was notified that, 
unfortunately, the Board was unable to obtain a recording or 
transcript of the proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed 
at the RO so as not to deprive the claimant of an opportunity 
to prevail with his or her claim at that level.  See 
generally Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of 
original jurisdiction receives evidence relevant to a claim 
properly before it that is not duplicative of evidence 
already discussed in the statement of the case or a 
supplemental statement of the case, it must prepare a 
supplemental statement of the case reviewing that evidence.  
38 C.F.R. § 19.31(b)(1).  Further, when evidence is received 
prior to the transfer of a case to the Board, a supplemental 
statement of the case must be furnished to the veteran, and 
his or her representative, if any, as provided in 38 C.F.R. 
§ 19.31 unless the additional evidence is duplicative or not 
relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  
There appears to be no legal authority for a claimant to 
waive, or the RO to suspend, this requirement.  38 C.F.R. 
§ 20.1304(c).

This case presents unusual circumstances, and the Board has 
taken careful consideration to act appropriately and 
sensitively.  The Veteran has already testified at a Board 
hearing, including personally difficult testimony concerning 
sensitive details of his contentions regarding entitlement to 
service connection for PTSD.  As discussed above and in the 
Board's prior October 2008 remand, there is no available 
transcript of the Veteran's Board hearing testimony; this is 
due to no fault of the Veteran's.

The Veteran has repeatedly expressed that he does not wish to 
repeat his testimony, citing the difficulty with the 
sensitivity of the issue.  Among several conflicting 
indications concerning the Veteran's intentions with regard 
to requesting a second Board hearing, a marking on the 
Veteran's October 2009 submission of a new Form 9 suggests 
that he is prepared to testify at a new Central Office Board 
hearing on this issue.  However, at around the same time the 
Veteran submitted new and potentially highly significant 
evidence supportive of his claim directly to the RO/AMC while 
the case was still located with the RO/AMC; the Veteran 
submitted a Social Security Administration (SSA) decision 
granting disability benefits for severe PTSD.  The RO/AMC did 
not fulfill its requirement to issue a new supplemental 
statement of the case or adjudicate the issue with 
consideration of this new evidence.  Nor did the RO/AMC 
perform the mandatory development of the record (obtaining 
records now shown to be in the custody of the SSA) that may 
be highly significant to the outcome of the Veteran's appeal, 
and could potentially obviate the need for him to repeat 
Board testimony that he finds understandably difficult to 
revisit.

The most recent supplemental statement of the case with 
regard to this appeal was issued on October 7, 2009; it was 
mailed to the Veteran on October 13, 2009.  Unfortunately, 
the procedural circumstances in this case have resulted in 
new pertinent evidence being received at the RO/AMC later in 
October 2009 without any issuance of a supplemental statement 
of the case as required by 38 C.F.R. § 19.37(a).

In this case, the October 7, 2009, supplemental statement of 
the case explained that the Veteran's claim was denied 
largely on the basis that "the evidence of record does not 
show a confirmed diagnosis of post-traumatic stress 
disorder...."  It is therefore extremely significant that on 
October 27, 2009, the RO/AMC received correspondence from the 
Veteran indicating that he was very recently awarded Social 
Security Disability benefits on the basis of diagnosed PTSD; 
around the same time (and after the issuance and mailing of 
the October 7, 2009 supplemental statement of the case) the 
Veteran submitted to the RO/AMC several copies of a Social 
Security Administration (SSA) decision indicating that the 
Veteran "has the following severe impairment(s): ... post 
traumatic stress disorder ...."  This evidence submitted 
directly to the RO/AMC is potentially highly pertinent and 
must be considered in RO/AMC adjudication of the claim, with 
a supplemental statement of the case issued accordingly, 
before the Board's appellate review can begin.

There is potentially highly significant supportive evidence 
that was added to the record (or constructively of record) 
while the case was at the RO/AMC that has never been 
considered in any VA adjudication to date.  That evidence 
must be addressed in a supplemental statement of the case to 
afford the Veteran and his evidence a 'first bite of the 
adjudicative apple,' an opportunity to which he is legally 
entitled, for a possibly favorable RO/AMC adjudication.  

The Veteran has already testified at a Board hearing in 
accordance with his original wishes.  The Board notes that it 
is, of course, inclined to afford the Veteran a new 
opportunity to testify at a Board hearing in light of the 
loss of the original hearing's documentation.  However, 
considering the difficult and sensitive nature of the 
testimony that would be repeated, and with sensitivity to the 
Veteran's expression of significant reluctance to go through 
the experience of repeating his testimony on this issue, the 
Board believes that the most reasonable action at this time 
is to remand this matter to the RO/AMC to direct that the 
Veteran be properly afforded his 'first bite of the 
adjudicative apple.'  The Board is sensitive to the Veteran's 
understandable reluctance to repeat his testimony on this 
difficult subject when he has already presented the testimony 
once before a Board hearing, and now it is apparent that he 
has not yet had the benefit of RO/AMC adjudication of the 
complete set of evidence he has submitted to them.  

Accordingly, this case must be returned to the AMC for 
appropriate consideration and issuance of a supplemental 
statement of the case.

A review of the claims file unfortunately reveals no records 
obtained from the SSA, and no clear determination as to the 
availability of any records which may have been in the 
possession of the SSA. The United States Court of Appeals for 
Veterans Claims has stressed that medical records upon which 
an award of Social Security disability benefits has been 
predicated are relevant to VA claims for service connection 
and an increased rating.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  Therefore, although the Board regrets delay in 
appellate review, efforts to obtain such records should be 
accomplished.  The duty to assist is particularly applicable 
to records which are known to be in the possession of the 
Federal Government, such as military service department and 
SSA records.  See Counts v. Brown, 6 Vet. App. 473 (1994); 
see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (in 
deciding a claim for an increased rating, the SSA's decision 
is 'pertinent' to a determination of a veteran's ability to 
engage in substantially gainful employment, quoting Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992)).  Thus, the Board 
must obtain all of the records pertaining to the SSA decision 
as such records may be relevant to this claim for VA 
benefits.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).

Finally, the Board observes that its prior October 2008 
remand in this case directed that the RO/AMC should 
specifically request that the Veteran clarify any current 
intentions with regard to seeking a new hearing, considering 
that his prior Board hearing cannot be transcribed for 
review.  It appears that this instruction was overlooked by 
the RO/AMC, although a blank VA Form 9 was included with the 
October 2009 supplemental statement of the case.  As 
discussed in the Board's October 2008 remand, the Veteran has 
made several indications that he does not desire to testify 
at a hearing again due to the sensitive and difficult nature 
of his PTSD testimony.  However, in the event that the RO/AMC 
adjudication does not result in a grant of the benefit 
sought, it is essential that the RO/AMC issue a supplemental 
statement of the case accompanied by correspondence that 
specifically and directly seeks clarification concerning 
whether the Veteran desires a new Board hearing and what type 
of Board hearing he seeks.  Although there are currently 
conflicting  indications of record regarding the Veteran's 
intentions in this regard, including his marking on a new 
Form 9 submitted in October 2009, the Board believes that 
this is the most reasonable course of action under these 
unusual circumstances.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
the Veteran's Social Security 
Administration records, to include both 
administrative records associated with any 
claim(s) for disability benefits, as well 
as medical records relied upon.  It is 
imperative that the RO/AMC obtain a 
response from the Social Security 
Administration.  If the Social Security 
Administration reports that the Veteran's 
Social Security records cannot be located 
or have been destroyed, then the file 
should be formally documented to that 
effect.

2.  After completion of the above and any 
other development the RO/AMC should deem 
necessary, the RO/AMC should review the 
expanded record and determine if service 
connection is warranted in this case.  If 
the claim remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.

3.  Along with the supplemental statement 
of the case, the RO/AMC should 
specifically request that the Veteran 
clarify whether or not he desires to 
testify at a new Board hearing regarding 
his PTSD appeal, and appropriate action 
should be taken to arrange a hearing if 
the Veteran so wishes.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


